OPINION OF THE COURT
C. Raymond Radican, J.
This is a petition by the wife of the now deceased administrator for the issuance of letters of administration, d. b. n. The decedent was survived by two sons, one of whom was the administrator and the other, the cross petitioner, who also seeks letters of administration, d. b. n.
The application of the deceased administrator’s wife does not state whether she has been appointed his fiduciary; nevertheless, it is clear from SCPA 1001 (subd 4, par [b]) that the surviving son would have a prior right to receive letters of administration, d. b. n., even if the wife has been appointed fiduciary of the deceased son’s estate.
While under SCPA 2207 (subd 7) the court may grant to the fiduciary of a deceased fiduciary all of the rights and powers of the deceased fiduciary, little if any administration of this estate had been accomplished prior to the deceased fiduciary’s death. Implementation of SCPA 2207 (subd 7) is generally limited to situations where administration of the estate has been substantially completed (Matter of Burdick, 57 Misc 2d 521). The cross-petitioning son will accordingly be appointed administrator, d. b. n. *805upon his qualifying according to law and filing a bond in an adequate amount.